Title: John Vaughan to Thomas Jefferson, 1 May 1812
From: Vaughan, John
To: Jefferson, Thomas


          Dr sir Philad. May 1. 1812
          By Mail I send you from A. Michaux a Volume on the Oaks & one on the Birch &c being a Continuation of his Work—I have also in my hands One Sett 3 Vol. Destut Tracy  & also Le Sage Vol. fol. Atlas for M Randolph  will you please to direct the mode of Sending these—
          There has been great detention in getting possession of the Boxes or they would have been earlier at hand—We have the pleasure of M Correa’s Company with us, but the Climate has treated him Severely, & he feels the interruption of the intercourse with Europe & So Ama & dreads a more permanent one—he was much affected at meeting today his Confrere Lescalier Consul General—It reminded him of the loss of his Scientific friends at Paris—“Paris was made for me & I for Paris—we were fond of each other” Dr Wistar, Collins & others try to beguile his time—he is indeed an acquisition—I remainYour friend &cc
          
            Jn Vaughan
        